ACCEPTED
                                                             01-14-00824-cr
                                                 FIRST COURT OF APPEALS
                                                         HOUSTON, TEXAS
                                                        5/6/2015 2:04:33 PM
                                                      CHRISTOPHER PRINE
                                                                     CLERK



            NO. 01-14-00824-CR
                                           FILED IN
                                    1st COURT OF APPEALS
                                        HOUSTON, TEXAS
                                    5/6/2015 2:04:33 PM
                                    CHRISTOPHER A. PRINE
                                            Clerk
        IN THE COURT OF APPEALS

                OF TEXAS

     FIRST SUPREME JUDICIAL DISTRICT




        KEVIN WIMES, APPELLANT

                   VS.

        STATE OF TEXAS, APPELLEE




    MOTION FOR EXTENSION OF TIME
WITHIN WHICH TO FILE APPELLANT’S BRIEF




                     TERRENCE GAISER
                     LAWYER FOR APPELLANT
                     2900 SMITH STREET, # 220
                     HOUSTON, TEXAS 77006
                     SBOT# 07572500
                     713/ 225-0666
                     tagaiser@aol.com
                                  NO. 1431168

STATE OF TEXAS                               §     IN THE DISTRICT COURT
                                             §
VS.                                          §     HARRIS COUNTY,TEXAS
                                             §
KEVIN WIMES                                  §     339TH JUDICIAL DISTRICT


                MOTION FOR EXTENSION OF TIME
            WITHIN WHICH TO FILE APPELLANT’S BRIEF

        NOW COMES KEVIN WIMES, appellant in the above-captioned

cause, by and through his attorney, TERRENCE GAISER, and files his

Motion for Extension of time within which to file Appellant’s Brief; for

which he would show:

1) This is an appeal from a conviction for the offense of aggravated sexual

   assault of a child. Punishment was assessed at forty years confinement.

   Notice of appeal was timely filed.

2) This is the second extension of time. The brief was due April 20, 2015.

3) Appellant would request an extension of time to file the brief to and

      including the 11th day of May, 2015.

4) For good cause counsel for the appellant would show that he has not had

      time to complete the brief in this cause for the following reasons:

   a) When counsel was appointed in this case, on January 26, 2015,

        counsel was not informed that this appeal had been abated, and the

        record had already been filed. Counsel assumed this appeal would

                                         1
      follow the normal course of events and the record would be filed at a

      future date. It was two weeks later, through the order of this court,

      that counsel learned the brief was already late. The record in this case

      is in excess of 800 pages

      b) Counsel has been in the criminal courts of the State of Texas in

      Harris County, Texas, and surrounding counties on a daily basis since

      the inception of this appeal as follows:

03/18//15   232nd District Court       State v. Nixon      Agg. Robb.

03/18/15    351st District Court       State v. Ruiz       Identity Fraud

03/19/15    County Court 1 [Galv.] State v. Muscovalley PCS

3/20/15     County Court 6             State v. Munguia Theft

3/20/15     337th District Court       State v. Crockett   Theft

3/20/15     179th Dictrict Court       State v. Patrick    Online Solicit.

3/24/15     County Court 3             State v. Stegall    PCS

3/24/15     178th District Court       State v. Tolan      Ag. Sx. Asslt. Ch.

3/25/15     263rd District Court       State v. Morris     Ag. Robb.

3/25/15     176th District Court       State v. McDaniel Retaliation

3/26/15     262nd District Court       State v. Garcia     Ag Asslt. Pub. Ser.

3/26/15     351st District Court       State v. Haywood Ag. Sx. Asslt. Ch.

3/26/15     179th District Court       State v. Roberts    PCS



                                      2
3/31/15   177th District Court   State v. Lee       Arson

3/31/15   County Court 10        State v. Frazier   Assault

4/1/15    178th District Court   State v. Rodriguez Capital Murder

4/1/15    351st District Court   State v. Robinson PCS

4/2/15    232nd District Court   State v. Muscovalley Evading MV

4/2/15    178th District Court   State v. Denkins   Capital Murder

4/3/15    263rd District Court   State v. Lyons     Agg. Robb.

4/7/15    248th District Court   State v. Mendez    Sex. Asslt. Ch.

4/7/15    178th District Court   State v. Tolan     Agg. Sx. Asslt. Ch

4/8/15    351st District Court   State v. Casiano   PCS

4/9/15    County Court 1         State v. Underwood Theft

4/9/15    177th District Court   State v. McKnight Theft

4/10/15   230th District Court   State v. Jackson   PCS

4/14/15   228th District Court   State v. Amaya     Tampering

4/14/15   County Court 7         State v. Branch    CAW

4/14/15   179th District Court   State v. Gomez     DWI

4/15/15   176th District Court   State v. Cooper    Eng. Org. Cr.

4/15/15   351st District Court   State v. Batts     PCS

4/15/15   232nd District Court   State v. Nixon     Agg. Robb.

4/17/15   351st District Court   State v. Ruiz      ID Fraud



                                 3
4/17/15        351st District Court   State v. Delmar     Agg. Asslt.

4/21/15        262nd District Court   State v. Rose       Cont.Sx.Aslt.Ch.

4/21/15        339th District Court   State v. Tornes     ID Fraud

4/22/15        County Court 6         State v. Reyes      Assault

4/22/15        337th District Court   State v. Crockett   Theft

4/23/15        179th District Court   State v. Nagel      Agg. Robb.

4/23 /15       179th District Court   State v. Rhine      Agg. Robb.

4/23/15        179th District Court   State v. Moody      PCS

4/23/15        179th District Court   State v. Omustafa Agg. Asslt.

4/24/15        177th District Court   State v. Magee      Capital Murder

4/27/15        228th District Court   State v. Mason      Capital Murder

4/29/15        230th District Court   State v. Seymour PCS

4/29/15        230th District Court   State v. Norris     Assault

4/30/15        179th District Court   State v. Gomez      MRP/DWI

5/1/15         337th District Court   State v. Kizee      Agg. Robb.

5/1/15         228th District Court   State v. Mason      Capital Murder

5/5/15         182nd District Court   State v. Torres     Capital Murder

5/6/15         232nd District Court   State v. Nixon      Agg. Robb.

   b) Counsel filed the brief in Gims v. State, # 01-14-00279-CR, Capital

         Murder, on 03/20/15.



                                      4
   c) Counsel has other briefs due in this Court and the 14th Court that he

is trying to complete.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays for an

extension of time to file the Appellant’s Brief to and including May 11,,

2015.

                                      RESPECTFULLY SUBMITTED,
                                      S/Terrence A. Gaiser
                                      TERRENCE A. GAISER
                                      LAWYER FOR APPELLANT
                                      2900 SMITH STREET, # 220
                                      HOUSTON, TEXAS 77006
                                      SBOT# 07572500
                                      tagaiser@aol.com




                         CERTIFICATE OF SERVICE

     I CERTIFY THAT A COPY OF THE ABOVE AND
   FOREGOING MOTION FOR EXTENSION OF TIME WITHIN
   WHICH TO FILE APPELLANT’S BRIEF WAS SERVED ON ALL
   PARTIES ACCORDING TO THE RULES.

                                             S/Terrence A. Gaiser
                                             TERRENCE A. GAISER




                                      5